Situation in Ukraine (debate)
The next item is the statement by the High Representative of the Union for Foreign Affairs and Security Policy and Vice-President of the Commission on the situation in Ukraine.
Member of the Commission. - Mr President, the High Representative and Vice-President of the Commission, Cathy Ashton, asked me to make the following remarks.
Allow me to thank you for this very timely invitation to address you on Ukraine, which is a key partner for the European Union.
As you will be aware, a second round of presidential elections took place on Sunday in Ukraine. This was an important event, not just for the country itself, but for the wider region as a whole. It is important because a democratic Ukraine will serve as an important example to its neighbours.
We welcome the positive assessment made by the OSCE/ODIHR-led International Election Observation Mission that the elections were conducted in accordance with international standards and that there has been further progress in Ukraine's already good electoral track-record since 2004.
The statement issued by the High Representative on Monday expressed this sentiment. It also congratulated the people of Ukraine for their continued commitment to the democratic process. The high turnout on both election days was particularly encouraging.
It is clear that Ukraine's democracy is continuing its process of consolidation. The population of the country goes to the polls, makes its choice freely, and expects to be heard. This is a significant achievement. Most importantly, it demonstrates Ukraine's attachment to European values.
Elections have winners and losers. It is the electorate who decides. As we meet here today in Strasbourg, official election results have not yet been certified by the Central Election Commission.
Preliminary election results show a very small gap between the two contestants. We have already heard about possible challenges to the results in the courts. Some local court cases have already been initiated.
It is logical and legitimate that any possible problems are investigated. At the same time, it is of utmost importance that the electoral process as a whole continues in a smooth manner, demonstrating both the resilience and depth of Ukraine's democratic maturity and the candidates' own shared commitment to the country's development.
Every election is a demonstration of popular will. It is also an opportunity for a new start. It is now vital for Ukraine to move forward. The success of the electoral process in Ukraine - given Ukraine's geographical and strategic importance - matters to the EU, and to Europe as a whole.
In the past years, we have seen political instability, characterised by competition between the President and Prime Minister, exacerbated by a lack of clarity in the Constitution. Ukraine has consistently held good elections, and has a vibrant civil society and free media. Regrettably, however, the overall reform process - which is vital for Ukraine - has significantly slowed. Much more should have been done in the past years.
Pre-election politics also got in the way of the implementation of the IMF standby arrangement, with Ukraine failing to meet required conditions. The weakness of Ukraine's constitutional framework has also contributed to this.
I am convinced that I speak for all of us in saying that we look to the new leadership in Ukraine to give new impetus to its reform efforts. As a first priority, in order to address the effects of the global financial crisis and ensure future economic stability, Ukraine needs to get back on track with the IMF programme, without delay. This is also a precondition for the disbursement of possible EU macrofinancial assistance.
In the weeks and months to come, we will see a new administration being formed in Kiev. The EU's message to Ukraine's leadership is consistent and clear: now is the time to act. We expect to see concrete steps forward. Reform is essential for Ukraine's own long-term prosperity and security. It is in Ukraine's own interest - not just to please the international community. This message was also already conveyed at the EU-Ukraine Summit of 4 December 2009.
Action is needed at many levels. On the economic front, Ukraine needs to take urgent action to tackle corruption and to improve the business and investment climate. This includes efforts to strengthen the independence of the judiciary, to open up the economy and to ensure fair and transparent competition - for example, by the adoption of a public procurement law in line with international standards and the European Union acquis.
At the same time, essential sectoral reforms in areas such as energy - in particular the gas sector - transport and the environment need to be undertaken and implemented. We have also consistently encouraged Ukraine to revisit constitutional reform, to bring stability and put in place functioning ground rules for political life. A constitution needs to stand the test of time, and its reform should not be tied to short-term political considerations. It is up to Ukraine to choose the model it wants to adopt. However, it should ensure that an effective system of checks and balances is in place which avoids the political paralysis that Ukraine has experienced in the past. The help and advice of the Venice Commission will be important in ensuring that this is done in a manner corresponding to European standards, availing of the best experience available.
Over and above the first reform priorities, Ukraine needs to continue the extensive task of ensuring regulatory approximation with European Union standards. This is a prerequisite to ensure that Ukraine can enjoy the full benefits of the new and ambitious EU-Ukraine association agreement which we are currently negotiating with Ukraine - including a deep and comprehensive free trade area,
It is our task to encourage Ukraine on the way forward and to support Kiev's own leadership in a process of far-reaching reforms and modernisation. We have many tools to do so. Through the European neighbourhood policy, we have the means to support Ukraine's own reform efforts. Already today, ongoing and planned technical and financial cooperation with Ukraine is in the region of EUR 435 million, without counting possible macrofinancial assistance. The Eastern Partnership has brought additional tools. The comprehensive institution-building programme envisaged by the Eastern Partnership is a case in point, as it specifically targets institutions within the Ukrainian Government which need strengthening in order to deliver on reform.
More generally, in negotiations with Ukraine on a new ambitious EU-Ukraine association agreement, we have set out our goals clearly: political association and economic integration between the European Union and Ukraine. This is a very significant undertaking, including the establishment of a deep and comprehensive free trade area involving extensive regulatory approximation to the European Union acquis.
But our offer to Ukraine is not a one-way street. The pace at which Ukraine and the EU come closer together in the future depends on the quality and depth of Ukraine's own reform efforts. We look forward to working with Ukraine's new leadership to achieve our common goals.
We have been in contact today through our cabinets with the High Representative and my colleague in the Commission, and let me summarise the three following messages: firstly, we both agreed that these elections testified the vibrancy of democracy in Ukraine; secondly, we are committed to deepening the relationship with Ukraine and supporting it in implementing its reform agenda; and, thirdly, we look forward to starting a constructive cooperation with the President-elect as soon as official results are announced.
Madam President, Commissioner, we are rather disappointed. I am one of the people who was in the tent city during the Orange Revolution in Kiev and when I look at what has been done over the past five years, I want to say to President Yushchenko that he has not brought stability to his country, he has not created parliamentary opportunities and he has brought the legislative process to a halt. He is certainly responsible for the failure of the Orange Revolution. I hope that these elections will bring new stability to Ukraine. However, despite the elections apparently being conducted in accordance with international standards, I am concerned that this is not a stable, self-confident democracy. When the legislation is amended three days before the second ballot, right in the middle of the elections, for whatever purpose, this does not demonstrate that the process has been understood. Instead, it causes us to watch Ukraine with great concern. I believe that we must become closely involved in the issue of the development of democracy and the rule of law in Ukraine, together with the related subject of stability, which is not a contradiction, but a consequence of this.
Mr Füle, you have a specific responsibility relating to neighbourhood policy. However, neighbourhood policy does not simply mean going on as before. Instead, it means using the tools available to us not only for a bilateral relationship with a country like Ukraine or with other countries in the region, but instead in a multilateral approach to these countries, so that they come closer together and become more stable. We must give them perspectives. This does not involve referring every day to the enlargement of the European Union, but instead making visa facilities available to them now, considering the possibility of a free trade zone and perhaps even offering them the prospect of the same status as Norway within a European economic area. This will not harm anyone, does not represent aggressive behaviour towards anyone and, at the same time, will lead to the introduction of the European perspective and of stability in countries of this kind. I hope that the new government will prove itself worthy of taking part in this type of project.
Madam President, Commissioner, one of the drawbacks of your being responsible for both enlargement and the neighbourhood policy is that you will spend more time in this Chamber. Now to the matter in hand.
We must say that the international observers gave a very positive assessment of the elections in Ukraine, regardless of the fact that the legislation surrounding the actual elections stood on shaky ground. It can be said that the fact that changes were made at the last minute did not directly affect the result of these elections. In fact, we can say that democracy in Ukraine was the main winner because, when the current president stands again as a candidate and only receives 5% of the votes, this seems to me to be a very clear sign that democracy is working.
One of the rules of democracy is that you accept the result of the elections as it is. Also, you acknowledge your rival's victory when the assessment of the actual elections is positive. This is why our message to the losing candidate must be very clear: Ukraine needs political stability and must be given the opportunity finally to initiate long-delayed reforms. Apart from these messages, we must clearly state in this House that we will help Ukraine to start moving forward again through our policy, the Neighbourhood Policy, and the Eastern Partnership.
Madam President, Commissioner, ladies and gentlemen, the recent presidential elections in Ukraine marked the end of the period in recent years in which the colour orange carried a political message. The recent presidential elections can be seen as another step in the consolidation of democracy.
There is a saying that a revolution devours its own children. This is true, but Ukraine remains a state even after these elections. It still has its multi-party system, and this is mainly thanks to the Orange Revolution. Likewise, the existence of freedom of speech and a free press can be attributed to the events of five years ago, when the route towards freedom and respect for human rights was taken. And all of this is very important.
Thus, we have to recognise the development of Ukraine towards democracy and the rule of law, towards improving economic integration and promoting relations with the European Union. I believe that, despite the official results of the elections, Ukraine will continue on the same course - it will continue to support integration with the European Union, to make the state government more effective, to make the political system more balanced - and to continue with constitutional reform.
Ukraine's internal political stability and concentration on internal reform are a precondition for the further continuation of relations between the European Union and Ukraine. It is a crucial precondition for bilateral and multilateral cooperation that Ukraine's Government continues to implement its objectives. We have to continue talks on the association agreement between Ukraine and the European Union. In recent times, the tempo has been slowing, and we must speed it up again.
We also have to put a more concrete content into energy and environmental cooperation. Joining the World Trade Organisation is a significant achievement, which is also an important precondition for creating a proper free trade area for us and Ukraine. We also have to mention shortcomings, however: corruption has already been mentioned, and there are entrenched special interest groups and nepotistic practices. We hope that Ukraine turns round these shortcomings ...
(The President cut off the speaker)
Madam President, first of all, I would like to pick up on what Mr Brok said. It is true that it was a very sad result for the hero of 2004, Victor Yushchenko, to be beaten in the first ballot. In my view, Mr Yushchenko is the only person to pick up the tab for the failings of all the leaders of the Ukrainian parties or blocks.
One important issue that we need to deal with is the fact that the people of Ukraine do not really trust any of the heads of the Ukrainian parties to lead their country on behalf of and for the benefit of all its citizens. If there is one result that has come out of the presence of the election observers, alongside the fact that the elections were conducted properly, which goes without saying, it is the discovery during the course of many discussions that most people voted for the lesser evil. None of the citizens whom I met had great expectations of this election. That is alarming in the case of such a young democracy, which has moved further away from the former Soviet system than any other country in Eastern Europe.
Mr Füle, I hope that your presence today and the absence of Baroness Ashton does not mean that Ukraine is once again taking second place and will disappear among all the other foreign and security policy priorities. It must be one of the major priorities, because this has not been the case during the last five years.
The internal failings in Ukraine are mirrored by failings in the European strategy. We must not take this lightly any longer. We must give our unconditional support to Ukraine's focus on the West, because we have a lot to lose. Gas is one subject which always causes a great deal of consternation. I only need to mention Sevastopol, where we are facing a major conflict. We cannot simply let things go on as they have before. You have taken on a significant responsibility in this area.
(DE) Madam President, Commissioner, of course, Yulia Tymoshenko is entitled to appeal against the result of the presidential election. Given the intrigues and scheming which went on in 2004, we cannot blame her, except for the fact that this time, international election observers have confirmed the results. She can stand up for her supposed rights. However, this is not a clever move in political terms, because a dispute of this kind will result in the political and economic uncertainty in the country continuing.
The close election result reflects the fact that the country is split into two camps. However, realistically, it will not be possible for Mr Yanukovich to reinstate the authoritarian regime that was overthrown years ago, even if he wanted to, despite the fact that the oligarchic structure in the political and economic system has undoubtedly been reinforced by the presidential elections.
Given the close result, both camps will have to make compromises. It is important that the cultural and social East-West split within the country is overcome for the sake of the people. A lot will depend on whether Mr Yanukovich appoints a prime minister whom both the Eastern and Western Ukrainians can live with and whether Mrs Tymoshenko has the democratic maturity to acknowledge her defeat and join the opposition.
Madam President, Commissioner, five years ago, this Chamber went through the Orange Revolution, too, in a certain sense. However, several weeks ago, including in Mrs Ashton's speech, questions were asked about whether the Ukrainians were ready for the Orange Revolution, and if they had put it all into practice? I share Mrs Harms' regret, here, that Mrs Ashton is not with us today. There is an answer to this question: a 70% turnout at an election is, truly, a rarity in Europe, and it is a real rarity in our countries, too. In this sense, Mr Brok is not right when he says the Orange Revolution lost. It won, because it was all about having rules from which everyone could benefit. In Poland, too, we know about situations in which the beneficiary of democratic rules was someone who had formerly been opposed to democracy. However, this is good - this is how it should be.
Now the time has come for our answer: have we done everything we should have done following the Orange Revolution? Have we answered that question? Apart from all the instruments which the Commissioner has spoken about - and it is good that we have created these instruments - have we answered that the door is open for Ukraine? Can far-reaching reforms be carried out in a post-communist country without that promise? Can we encourage people to make sacrifices if we tell them they will always be kept waiting outside? Should we not, rather, tell them: there is room for you in Europe, not today, not tomorrow, but there is room.
To say that is a great opportunity for the new Commissioner, Mr Füle. Mrs Ashton has not come, today. Commissioner, be bold and be the first person who starts to say that there is room. Not today, not tomorrow, but there will be room. This will be of great help to the Ukrainians. This may be the last moment when this can be said, and this is why all Ukrainians must be certain that integration, cooperation with Europe and changes to the law are their own personal opportunity.
This must not just be said to the elite, to businesspeople or to students. It must be said in such a way that everyone will understand that it is still worth making sacrifices after the years of communism, that it is still worth doing something. It is an opportunity for you, too, Mr Füle. Say this clearly, and you will go down in history. You will help not only Ukraine, but all of Central Europe, because prosperity and security for Ukraine mean an opportunity for the whole of Central Europe. Everyone must feel that they have an opportunity. This is why, apart from the association agreement, which is very important, we need to relax the visa requirement for Ukrainians and, in the future, lift it. We need to say very clearly: the door to Europe is open for Ukraine. Someone must, at last, after these five years, say it.
Madam President, Ukraine's recent elections have shown that the country is a functioning democracy.
The new President will be governing in the face of robust opposition and free media. It is to be hoped that the opposition will be constructive and the standards of governance in the country will improve.
The election campaign confirmed that the Ukrainian political elite wants to continue the process of integration with the European Union and to maintain good neighbourly relations with Russia. The European Union must respond with clear signals welcoming both trends. At the same time, Ukraine needs to speed up its reforms.
If such progress is made, the EU must consider extending a promise of membership to Ukraine. In the meantime, we should encourage and do much more for integration at the grassroots level.
People-to-people exchanges, youth and school visits, scholarships, city and regional twinning arrangements and business contracts are the best way of spreading the message that reforms are the only way to a better future.
What is most important at this moment is that the EU finds a way of liberalising the entry visa regime. We must ensure the greatest possible flow of people across our frontiers with Ukraine.
As one of my constituents wrote to me recently, help 1 000 people to travel to the EU from eastern Ukraine and 100 000 will hear about their favourable impressions when they return.
This is the way to underpin the reforms we want to see happening in this valuable democratic neighbours of ours.
(PL) Madam President, there is at least one country of the former Soviet Union where the results of elections are not known in advance. That country is Ukraine, and we should be pleased about this, because we, too, have played our part, here. After the elections in Ukraine, something will change. There will be a new President, and that new President should meet with a friendly reception in the European Union and the European Parliament. This is because Ukraine's European inclinations are not a passing interest, but a serious challenge and the ambition of millions of Ukrainians. A new openness to Ukraine is needed from the European Union. Let us not be motivated by personal ambitions. I do understand that in the European People's Party, there is a little regret that the elections were not won by the woman they wanted to win. However, let us not push the new President of Ukraine into the arms of Moscow. Ukraine is going to be a partner from whom much will be expected. Ukraine is going to be a partner who will be given much to do. Ukraine is going to be a partner who should be treated with goodwill. Therefore, once again, a new European impulse is needed, because Ukraine is part of Europe, and we must implement this policy in our own interest.
(RO) I hope that the Ukrainian authorities will step up their efforts to cooperate externally with the European Union and to come into line with European standards internally. The Eastern Partnership and Euronest initiative offer a suitable framework for this.
Regardless of the political hue of the new administration, the question is not whether the Ukraine should remain eastern or become western. The question is whether the Ukraine can consolidate democracy internally. This means establishing democratic norms and protecting human rights. One sensitive area is, for instance, the situation of the Romanian-speaking minority in Ukraine and their right to education in their mother tongue.
On the foreign policy front, Ukraine must be encouraged towards cooperating with the European Union through developing good neighbourly relations with EU Member States. However, it is just as important to involve Ukraine in the European processes for cooperating on the Black Sea region. Finally, consolidating relations with the pro-European government in the Republic of Moldova may be an immediate, beneficial step towards a good neighbourhood policy.
(PT) Five years after the Orange Revolution, the Ukrainians seems to be looking back on the period as a lost opportunity. This is not solely the fault of their political elite. It is true that they were too consumed with conflicts of power and influence. Many reforms were never implemented, and many never left the drawing board.
In a democracy, it is inconceivable for electoral law to be changed between the two rounds of an election. This does no credit to those who proposed them, those who voted for them or those who made them. It suggests that there are unworthy and undesirable intentions behind it. A lot needs to change with the judicial authorities' lack of independence, as they are subject to too much influence, not only from political powers but also from economic actors. Without a free and independent justice system there can be no law, human rights are not guaranteed, and there is no foreign investment or progress.
However, the blame for this disillusionment can also be laid at the door of this House, and many Member States in particular. I wish that for a few seconds, we could put ourselves in the shoes of a citizen of a European country which, due to the vicissitudes of history, is still not a member of the European Union. What would we expect from the EU? Solidarity. Yet many foreign ministries, with the sole concern of not bothering or upsetting Moscow, have used and abused the permanent infighting in Kiev in order to avoid stating unequivocally that the Ukraine is an independent and sovereign country.
As such, if the majority of its people freely show themselves to be in favour and it meets the established criteria, Ukraine can aspire to becoming a member of the European Union in the future.
(LT) Although it is disappointing, we must recognise that the six year romantic period in Ukraine's political life is over. The result of Ukraine's presidential elections is neither an accident, nor a 'mistaken' choice by the people of Ukraine. Rather, it reflects deeper political problems and the fact that the hopes of the Orange Revolution were not fulfilled.
Commissioner, you said that we expect energetic and purposeful action from Ukraine's new President and new administration. The country needs serious structural reforms.
However, we should say something to the European Union. In this situation, if we want to have influence in the post-Soviet space and consolidate the positions of democracy and human rights in this region, then we must work with Ukraine, and more actively than ever before. The European Union must give Ukraine an alternative European vision. To do this, we should first of all aim for so-called 'soft' measures that have a long-term impact, such as promoting economic integration, the more active creation of people-to-people contacts and political dialogue with Ukraine's government institutions.
(HU) In the debate about the current situation in Ukraine, I would like to ask the Commission to use its relations or network of relations with Ukraine to request and show a consistent and clear commitment with regard to the rights of national minorities, alongside other areas, as what we have heard today about recent setbacks in Ukraine, affecting so many areas, applies exponentially to members of minorities, to education in the languages of minorities and to the use of their mother tongue. Clarity and consistency is required on our side because the European Union does have the ability to influence Ukraine, which has a neighbourhood policy status, right across the board, including the rules and regulations regarding national minorities. We have seen that the consistency of our standpoint and messages does work, and we hope that this may help in finding the appropriate remedies for such issues. I propose that any future agreement drafted with Ukraine specifically covers these issues, including the right to mother-tongue education, as this is a fundamental pre-requisite for the survival of national minorities.
(LT) Today, Ukraine is experiencing not just an economic, but in some senses a political crisis. Perhaps these presidential elections will help bring the country out of political stalemate and will provide more stability. Ukraine is still deciding which model of civilisation it should subscribe to. Should the country cooperate with the east or choose integration in Europe? It is not such an easy choice to make, especially when the ideological division that exists in political life has also spread to society. The door to Europe must be left open for Ukraine and transparent elections are an important step strengthening the principles of a democratic state. The people of Ukraine have expressed their will to choose the leader of their country. Ukraine is a European country which must have the right to take decisions on Europe. Therefore, the European Union must cooperate intensively with Ukraine, strengthening democracy in this country and speeding up its integration in the European Union.
(SL) Commissioner, your report on Ukraine today was very clear. Ukraine has the prospect of accession to the EU and we have the instruments to make that prospect a credible option.
This election was closely fought, but it was a democratic one and, for us, that is the news of the day. Basically, the close contest has exposed how complicated this country is. Ukraine is a multi-ethnic and a multi-confessional country and one with a very chequered history, which is something we have to take into account. I think that we, both the European Parliament and Europe as a whole, should use all means to encourage some sort of productive dialogue within Ukraine, a dialogue that would strengthen the Ukrainian state and society from within.
Attaching labels to this country or spreading any kind of prejudice about it would be a negative thing. I do not think we have done this in the past and I hope we will not do so in the future, either.
Madam President, on Sunday, I had the privilege to be present in Kiev as an observer for the ECR Group. Everything I saw was peaceful, transparent and - in many ways, curiously - more robust than in my own country, the UK, with transparent ballot boxes and photo ID required in order to allow you to vote.
However, I was, of course, disappointed by the result, because President Yanukovich is no Western-style democrat. He will now formally drop all NATO aspirations and pay only lip-service to EU membership for his country which, of course, is now also formally opposed by Russia, his close friend and neighbour. He will content himself, instead, with an FTA and a visa liberalisation regime. Mrs Tymoshenko is clutching at straws, in my view, by challenging the result of her narrow defeat in the courts and I doubt very much this will succeed.
The one real concern I have now is what I heard being discussed on the night: renewed splittist tendencies to break off the Ukrainian west - opposed to Yanukovich and supporters of Tymoshenko - to either join Poland or form a new western state. It probably will not happen but, if it does, it must be peaceful and by consensus. What we must do here in the European Union is to support the legacy of the Orange Revolution and our common shared democratic values with Ukraine.
(DE) Madam President, the battle is over and at least for the next parliamentary term, Mr Yanukovich will be president of Ukraine. It is encouraging that this was the result of a fair election. This also indicates that the voters did not want the various positions to be set in concrete, such as joining NATO, on the one hand, or the orientation towards Moscow, on the other. Mr Yanukovich will be well advised to continue the democratic process, not to concentrate solely on looking towards the East and to bring about noticeable improvements in the living conditions of the people of Ukraine. Otherwise, the results of the next elections will already have been decided.
The EU must provide close support and assistance for this stabilisation process. It will be clear by the time of the European Football Championships in 2012 at the latest whether Ukraine has developed a common Ukrainian consciousness or whether it will continue to suffer from its linguistic and geographic divide.
Again, I apologise to all those to whom I could not give the opportunity to speak. I am sure it is a subject to which we will return again.
Member of the Commission. - Madam President, let me once again thank you for the opportunity of addressing you today. I believe that this has been a useful exchange of views, taking some concrete suggestions and remarks to reflect on.
As I said at the beginning, Ukraine matters. It remains a partner of strategic importance for the European Union, and a leader in the region. EU-Ukraine relations have deepened considerably in the past years. I firmly believe that this dynamic should continue in the future.
The pace and depth of the rapprochement of Ukraine to the European Union will depend on the implementation of reform. That will encourage me to be even braver. The EU stands ready to support Ukraine in this task, with a wide range of tools at its disposal. Nevertheless, we look to the new leadership to demonstrate the political will for reform in the interests of Ukraine's future stability and prosperity.
The debate is closed.
The vote will take place during the second part-session in February.
Written statements (Rule 149)
Ukraine is particularly important to the European Union from the perspective of getting involved in the Eastern Partnership and Black Sea Synergy and for the EU's energy security.
My contribution today will refer to an aspect which is not mentioned very much, but which is of particular concern to me when we are talking about Ukraine. More than half a million ethnic Romanians live in this country. The authorities in Kiev have hitherto shown them little interest in terms of guaranteeing basic rights. However, we saw for the first time that during the election campaign in this country neighbouring Romania, a new concept of governance was promoted. One of the candidates guaranteed Romanians in this country that he would support the introduction of Romanian as a regional language in areas where Romanians are in the majority.
Ukraine is currently faced with two value systems. Some citizens would like to move closer to the European Union and want our values, such as freedom and peace, to be guaranteed. Another group of citizens look at European integration with distrust. Ukraine needs support and solidarity from the EU to continue the reforms already under way in order to eliminate this division between East and West.
After the presidential elections, a new chapter begins in relations between the EU and Ukraine. One of the most important areas of cooperation will be the issue of energy supply. This is no accident, as the European Union, with its increasing dependency, has a notable portion of energy imports coming via its easterly neighbour. For the security of energy imports, I think it is justified that the European Union should assist Ukraine by every possible means in maintaining and modernising its energy network, especially the vital gas pipeline network. At the same time, in agreement with the conclusions of the June EU summit, I think that there is a fundamental pre-requisite for financial support: Ukraine should start its reform of the industry and make its gas industry more transparent. The lack of transparency in the system of intermediary companies has resulted in disadvantages for the citizens of Ukraine, while also hindering the security of supply for EU Member States. Furthermore, efforts aimed at expanding storage capacity are also worth supporting. In fact, establishing reserves is one of the main ways to guarantee the smooth transit of gas in Europe during the cold winter period.
The European Parliament is expected to adopt the new gas supply regulation for the EU in spring. This regulation will require Member States to approve coordinated action plans in the event of gas supply disruptions. I think that Member States will need to coordinate such action plans not only among themselves, but also by involving Ukraine in the consultation process. Even in future, resolving the issue of disruptions to imports is not something that is conceivable without intensive talks with leaders in Kiev.
The election of Viktor Yanukovich as president means that Ukraine is entering a new phase which will bring it closer to the EU. As a member of the EU-Ukraine Parliamentary Cooperation Committee and a European citizen, I believe that the European Union can and should tip the balance in favour of a European and democratic path for its eastern neighbour. The European Parliament Election Observation Mission welcomed that the ballot passed off lawfully without incident, thereby guaranteeing the legitimacy of the new president and marking a particular contrast to the elections which took place in 2004-2005. The change of political hue must not affect our approach to Ukraine, which must remain just as consistent and even more effective. Although it is well known that President Yanukovich is not going to weaken ties with Russia, this does not mean that he is going to move away from the EU. In order to precisely avoid the risk of this happening, however small, we must be proactive in handling relations with Ukraine, which is the only country able to guarantee stability in the area. We must show openness through dialogue and firm commitments so as to give Ukraine the necessary encouragement towards a pro-European development. I am confident in Ukraine's ability to resume the reforms and demonstrate that it is a trustworthy partner for the EU.
in writing. - Ukraine continues to be crucial for the stability and democratic development of Europe. Although the Orange Revolution to which the European Parliament so effectively contributed has disappointed most expectations, it is to be hoped that the legacy of Mr Yushchenko's Presidency - free and fair elections, people who have overcome fear when voicing their opinions and a basically independent media - will endure. It is true that a big country like Ukraine that has been deprived of independence for a long time and has suffered a real genocide - the Holodomor - will need some time to better define its European identity and future strategic goals. But we cannot look away from the responsibility of European Union policies toward Ukraine since 2004. The EU has not been eager to offer Ukraine the prospect of EU membership. The EU's support of Ukraine has proved to be mostly ambiguous and not convincing to the Ukrainians as it has often been dominated by a fear of irritating Russia. We need to realise that the main key to a genuinely democratic and good neighbourly Russia is an independent and Europe-integrated Ukraine. This will remain the EU's responsibility. Now we need to make maximum use of the Eastern Partnership.
Madam President, I have taken note of the information given about the election of Viktor Yanukovich as President of Ukraine. Although Ukraine is in a very serious situation, changes for the better can be seen in terms of respect for the law in the period since the previous elections. I hope the legal dispute over the election results will be resolved quickly and that both sides will concentrate on work to help Ukraine come out of the economic crisis and strengthen its position in the world and, in particular, to help Ukraine develop closer relations with the European Union. In view of the newly-elected President's promises to increase democratisation and ensure international stability, as well as the fact that he places great emphasis on Ukraine's accession to the European Union, I am convinced that the current good cooperation between Ukraine and the European Union should not only be continued, but extended. Representatives of all EU countries hope that Ukraine will, finally, enter a period of political stability and consensus on economic policy.
In my opinion, Ukraine's new leader will also turn to the European Union for help in bringing Ukraine more rapidly out of its profound crisis, as a result of which there has been a horrendous economic decline and a 12% budget deficit. Europe should consider making a specific proposal to include Ukraine in European structures.
I hope that the new president will take into account the pro-European direction expressed by the majority of Ukrainians.
The association agreement is being negotiated and I believe that it is beneficial to both sides to conclude it as quickly as possible. Election promises must be fulfilled. One of these is respect for the rights of minorities and the removal of the policies on denationalising and assimilating ethnic minorities.
Romania can serve as a model for Ukraine when it comes to applying European standards to the situation of minorities. In this respect, the MP representing the Ukrainian community in Romania in the Romanian Parliament can act as a good adviser, and I recommend him to the future president of Ukraine.
Ukraine is a European state and shares all of Europe's cultural values. Ukraine needs to implement honestly and effectively a political programme guaranteeing rights to national minorities such as Russians, Tatars, Romanians, Poles, Hungarians, Greeks and others. It has to implement the European Charter for Regional or Minority Languages, which guarantees these languages the status of regional languages. I believe that the EU must support the implementation of such measures, stressing that not a single minority should be overlooked.
For example, there is a Romanian-speaking minority in Ukraine numbering more than 410 000. It is a traditional national community with deep historical roots, which lives in harmony with the majority and other minorities, especially in the Chernivtsi Region (Northern Bukovina, Northern Bessarabia and the Hertsa Region), the Odessa Region (districts in Southern Bessarabia) and in the Transcarpathian Region (historical Maramureş Region). I think that the EU must encourage the Ukraine authorities to develop sections offering teaching in Romanian as a mother tongue in the vocational colleges and secondary schools currently operating in the towns in the regions mentioned above. In addition, the EU should cooperate with Kiev so that the Chernivtsi State University establishes sections offering teaching in Romanian as a mother tongue in all the current departments and specialties.
I am pleased that the Ukrainian elections last Sunday passed off well. The results of the elections must be acknowledged by all the parties involved as a democracy cannot be built on permanent distrust and dispute. I am sorry that Yulia Tymoshenko lost the elections. However, I am even sorrier about the numerous statements she made during the latter part of the campaign, which disputed the judgment of the International Court of Justice relating to the Black Sea continental shelf. I hope that the Ukrainian Government, regardless of whether it is going to be led by Mrs Tymoshenko or anyone else, will accept the fact that such a judgment is definitive.
Viktor Yanukovich promised the following measures to the Hungarian minority in Ukraine if he wins the election: immediate withdrawal of restrictions affecting the Hungarian education system, Hungarian primary school pupils and final-year students; unrestricted use of their mother tongue in education, justice, public administration, the media and other areas; unrestricted use of national symbols, unimpeded contact with their mother country; involvement of community representatives in local, regional and national public administration. The results of the presidential elections in regions with a higher proportion of Hungarian residents and the narrow margin of the final results indicate that the votes of the Hungarian community contributed to the victory of Mr Yanukovich to a great extent. In the heat of the campaign, Yulia Tymoshenko also promised to cancel the discriminatory measures affecting mother-tongue education. However, this did not sound credible coming from a politician who has been prime minister for 5 years and during that time showed no interest in the problems of the minorities. So the Hungarian and Ruthenian minority now put their hopes in Mr Yanukovich, expecting him to recognise the regional status of minorities and to create new grounds for relations between the majority and the minorities. However, if the new Ukrainian president fails to fulfil his promises, for example, in return for support from Ukrainian nationalists, he would not only lose the support of minority communities, but the establishment of the much-heralded European Ukraine may also be delayed for years.
The European Union should play a more active role in Ukraine; we should stop the practice that has prevailed over the last few years of the European Union treating one of the largest states in Europe in an uncertain and half-hearted way. Ukraine is a major partner in the Eastern Neighbourhood Policy of the European Union and it is also the most important transit state for relations cultivated with Russia. With Viktor Yanukovich elected as president, Ukraine has a strong, easy-going leader who is open towards both Europe and Russia alike. The most important task for the new president will be to overcome the deep political divide so that a stable administration can be established and the long-overdue, comprehensive social and economic reforms can be implemented. The most important thing for the European Union now is to make its presence felt more strongly than before in Ukraine, and to establish new grounds for cooperation. The Eastern Partnership provides an excellent framework for this, and the External Action Service created pursuant to the Treaty of Lisbon will provide appropriate means. I would like to emphasise that Hungary, with Ukraine being its largest neighbour, is particularly interested in political and economic stability being established in Ukraine. It is also in our interest that relations between Ukraine and Russia are consolidated. We also very much hope that Ukraine will give up its anti-minority policies, which have encroached upon the rights of minorities in the Lower Carpathians region, including those of Hungarians.